Case: 18-60488      Document: 00515141867         Page: 1    Date Filed: 10/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-60488                            FILED
                                  Summary Calendar                    October 2, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
MARIA MAGDALENA MARROQUIN-ALMENGON,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 381 485


Before BENAVIDES, DENNIS, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Maria Magdalena Marroquin-Almengon, a native and citizen of
Guatemala, petitions for review of the decision of the Board of Immigration
Appeals (BIA) dismissing her appeal from the order of the Immigration Judge
(IJ) denying her claims for asylum and withholding of removal. To the extent
that the BIA relied upon the IJ’s decision, we may review the decisions of both
the BIA and the IJ. See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60488      Document: 00515141867      Page: 2    Date Filed: 10/02/2019


                                    No. 18-60488

        We review for substantial evidence the determination that Marroquin-
Almengon is not credible, and we may not reverse unless the record evidence
compels us to do so. See Wang v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009).
The BIA “may rely on any inconsistency or omission in making an adverse
credibility determination as long as the totality of the circumstances
establishes that an asylum applicant is not credible.” Id. at 538 (internal
quotation marks and citation omitted). As Marroquin-Almengon’s challenges
to the adverse credibility determination are largely conclusory, and since she
does not meaningfully address several of the inconsistencies cited by the BIA—
including that her application for asylum and withholding of removal does not
mention the sexual abuse and attempted rape described in her testimony—she
fails to show that the adverse credibility finding is unsupported by substantial
evidence. See id. at 536-37.
        Marroquin-Almengon next asserts that the IJ violated her due process
rights. While we review de novo Marroquin-Almengon’s claim that the IJ
violated her due process rights, she must show substantial prejudice in order
to prevail. See Bouchikhi v. Holder, 676 F.3d 173, 180 (5th Cir. 2012).
        Citing, inter alia, 8 U.S.C. § 1158(b)(1)(B)(ii), and Ren v. Holder, 648 F.3d
1079 (9th Cir. 2011), Marroquin-Almengon argues that she did not receive
sufficient notice that she would need to present corroborative evidence and
that the IJ erred by failing to continue her hearing after the adverse credibility
determination so that she would have the opportunity to collect and present
such evidence. The BIA rejected Marroquin-Almengon’s argument, citing,
inter alia, § 1158(b)(1)(B)(ii). Section 1158(b)(1)(B)(ii) provides, in relevant
part:
        In determining whether the applicant has met the applicant’s
        burden, the trier of fact may weigh the credible testimony along
        with other evidence of record. Where the trier of fact determines


                                          2
    Case: 18-60488     Document: 00515141867     Page: 3   Date Filed: 10/02/2019


                                  No. 18-60488

      that the applicant should provide evidence that corroborates
      otherwise credible testimony, such evidence must be provided
      unless the applicant does not have the evidence and cannot
      reasonably obtain the evidence.

      In Liu v. Lynch, 644 F. App’x 301, 303 (5th Cir. 2016), the petitioner,
Yanping Liu (Liu), raised a claim based upon Ren that was very similar to the
argument now raised by Marroquin-Almengon. Although this court observed
that Liu had failed to exhaust the claim, we alternatively rejected it because,
among other things, “the IJ’s adverse credibility determination was not based
solely on Liu’s failure to produce corroborating evidence. It was also based on
the inconsistencies and omissions noted by the IJ and the BIA and on the IJ’s
assessment of Liu’s demeanor and the overall tenor of her testimony.” Id. As
in Liu, the IJ and BIA in the instant case did not base the adverse credibility
determination    solely   upon   Marroquin-Almengon’s       failure   to   present
corroborating evidence; rather, the determination was based primarily on the
inconsistencies discussed above and also took into account Marroquin-
Almengon’s demeanor.        Additionally, this court in Liu reasoned that
§ 1158(b)(1)(B)(ii) “clearly contemplates that corroborating evidence might be
required, putting Liu on notice of the consequences of failing to adduce
corroborating evidence.”     Liu, 644 F. App’x at 303.         Although Liu is
unpublished and thus not binding, we find it persuasive. See 5TH CIR. R.
47.5.4; Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006).
      Moreover, the Ninth Circuit’s opinion in Ren does not support the
proposition that Marroquin-Almengon was entitled to additional notice.
Rather, the Ninth Circuit held only that an IJ must give an applicant notice of
any corroborative evidence required when the applicant has testified credibly,
but her credible testimony is not sufficient to satisfy her burden fully. See Ren,
648 F.3d at 1091-1093. Marroquin-Almengon was found by the IJ to be not


                                        3
    Case: 18-60488    Document: 00515141867     Page: 4   Date Filed: 10/02/2019


                                 No. 18-60488

credible, rendering the Ninth Circuit’s holding inapposite. She therefore fails
to show that the BIA erred by dismissing her due process claim. See Bouchikhi,
676 F.3d at 180.
      In challenging the denials of asylum and withholding of removal,
Marroquin-Almengon must show that those denials are unsupported by
substantial evidence. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
Because Marroquin-Almengon submitted no evidence beyond her own
unsubstantiated assertions to show either that she has suffered past
persecution or that she has a well-founded fear of future persecution, she fails
to show that she is entitled to asylum. See id. This failure necessarily dooms
her challenge to the denial of withholding of removal. See Efe v. Ashcroft, 293
F.3d 899, 906 (5th Cir. 2002).
      The petition for review is DENIED.




                                       4